Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 2, lines 16-20 recites “SEQ ID NO: 1 (SmBit)”. However, SEQ ID NO: 1 refers to WT OgLuc (page 17). Thus, “SEQ ID NO: 1 (SmBit)” should read “SEQ ID NO: 10 (SmBiT)” if referring to SmBiT.
Similarly, on page 4, lines 12, 17, 22, 27, page 5, lines 6, 8, 13, page 6, lines 2 and 7, the phrase “SEQ ID NO: 1 (SmBiT)” should read “SEQ ID NO: 10 (SmBiT)”.
Page 19, paragraph 4 recites that SmBiT corresponds to SEQ ID NO: 13, however SEQ ID NO: 13 refers to SmTrip9 (page 27). Thus, the phrase “SEQ ID NO: 13” in paragraph 4 of page 19 should read “SEQ ID NO: 10”.
Appropriate correction is required.

Claim Objections
Claims 2, 6 and 18 are objected to because of the following informalities:  
Regarding claim 2, the phrase “sulfo-SE” should read “sulfo-SE group
Regarding claim 6, the phrase “the at least one reactive non-alkyl amino acid” should read “the at least one non-alkyl amino acid” for proper antecedent basis to the at least one non-alkyl amino acid of claim 5.
Regarding claim 18, the phrase “SEQ ID NO: 10 (SmBiT)” should read “SmBiT (SEQ ID NO: 10)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 30, 38, 41, 42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites “the peptide comprises 5 or fewer substitutions relative to SEQ ID NO: 10”. The phrase “substitutions relative to” renders the claim indefinite. What is being substituted? What parts of the peptide is being substituted? 
Regarding claim 19, claim 19 recites “wherein one or more lysine of SEQ ID NO: 10 are replaced with arginine”. Since SEQ ID NO: 10 does not contain any lysine, it is unclear how one Claim 20 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 19, claim 19 recites the limitation "SEQ ID NO: 10" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 30, claim 30 recites “sulfo-NHS” in line 2, which is unclear. It is suggested to recite “sulfo-NHS” fully, in an unabbreviated form, for clarity.
Regarding claim 38, claim 30 recites “BRET” in line 7, which is unclear. It is suggested to recite “BRET” fully, in an unabbreviated form, for clarity.
Regarding claim 41, claim 41 recites “labeled with a first peptide of claim 1 and a biomolecule labelled with a second peptide of claim 1”.  There is insufficient antecedent basis for this limitation in the claim. Are the “first peptide” and “the second peptide” both the peptide of claim 1? Are the “first peptide” and the “second peptide” new peptides of the composition of claim 1? Are the “first peptide” and the “second peptide” parts of the entire “peptide” of claim 1? Claim 42 and 44 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 44, claim 44 recites “one or more of the peptides”, which is unclear. Since claim 1 establishes a “peptide” and claim 41 establishes “a first peptide” and “a second peptide”, it is unclear if the “one or more of the peptides” is referring to all peptides of claims 1 and 41 or only the first peptide and the second peptide. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: one or more lysine. Since SEQ ID NO: 10 of claim 19 does not contain lysine, the claim is incomplete for omitting the essential elements of “one or more lysine” that “are replaced with arginine”. Claim 20 is rejected by virtue of their dependence on a rejected base claim.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the composition of claim 1 is structurally related to SEQ ID NO: 10. Does the peptide comprise SEQ ID NO: 10? Claim 20 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang et al. (Hoang et al., “Quantitative Proteomics Employing Primary Amine Affinity Tags”, Sep 2003, J Biomol Tech, 14(3):216-223. Hereinafter “Hoang”).
Regarding claim 30, Hoang teaches a method of labeling a peptide with a sulfo-SE moiety (page 218, left column, first full paragraph teaches a peptide was labeled with Sulfo-NHS-SS-biotin) comprising contacting the peptide (page 217, section “Labeling and Digestion of Bradykinin and Carbonic Anhydrase”, teaches the peptide is “bradykinin”) with a sulfo-NHS compound (“Sulfo-NHS-SS-biotin”) under conditions such that the hydroxy of the sulfo-NHS compound reacts with the terminal amine of the peptide (page 218, first full paragraph and third full paragraph teaches bradykinin having an amino terminus wherein Sulfo-NHS-SS-biotin is labeled on), wherein the peptide does not comprise an cysteine or lysine residue (Fig. 2 teaches bradykinin does not comprise cysteine or lysine) and wherein the peptide comprises at least one reactive nucleophilic amino acid (Fig. 2, bradykinin comprises arginine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 11, 15-16, 18-20, 26, 28-29, 32-34, 37-38, 41-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 9797890 B2, hereinafter “Patent ‘890”) in view of Hoang.
Regarding claim 1, Patent ‘890 teaches a composition comprising a peptide (column 79, lines 52-54, “non-luminescent peptide”) linked to a succinimidyl ester group (column 79, lines 52-54), wherein the peptide does not comprise a cysteine or lysine residue (table 1, SEQ ID NO: 2271, “VTGYRLFEEIL”). Patent ‘890 fails to explicitly teach comprising the peptide linked to a sulfo n-hydroxysuccimidyl ester (sulfo-SE) group.
Hoang teaches a method of labeling a peptide with a sulfo-SE moiety (page 218, left column, first full paragraph teaches a peptide was labeled with Sulfo-NHS-SS-biotin). Hoang teaches bradykinin is linked to a sulfo-SE group (page 218, first full paragraph and third full paragraph teaches bradykinin having a primary amine, i.e. amino terminus, wherein Sulfo-NHS-SS-biotin, which has a sulfo-SE group, is labeled on), wherein the peptide does not comprise an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘890 to provide the peptide linked to a sulfo n-hydroxysuccimidyl ester (sulfo-SE) group. Doing so would utilize known reagents with sulfo-SE groups to link peptides that would have a reasonable expectation of successfully and effectively labeling the peptide. 
Regarding claim 2, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 in view of Hoang further teaches wherein the sulfo-SE is linked to the N-terminus (see above reasoning for claim 1; Hoang teaches sulfo-SE group links to an amino terminus of peptide).
Regarding claim 5, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the peptide comprises at least one non-alkyl amino acid selected from serine, threonine, tyrosine, glutamic acid, arginine, histidine, tryptophan and aspartic acid (table 1, SEQ ID NO: 2271, “VTGYRLFEEIL”).
Regarding claim 6, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the at least one reactive non-alkyl amino acid is an arginine or tyrosine (table 1, SEQ ID NO: 2271, “VTGYRLFEEIL”).
Regarding claim 8, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the sulfo-SE group is linked to 
Regarding claim 11, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the peptide is 4-50 amino acids in length (table 1, SEQ ID NO: 2271, “VTGYRLFEEIL”).
Regarding claim 15, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the peptides comprise a fluorophore or chromophore conjugate (column 76, lines 46-51 teaches the peptide comprises a fluorophore).
Regarding claim 16, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the peptide is a component of a biomolecular complex (column 1, lines 13-19 teaches the non-luminescent peptide is a component of a bioluminescent complex).
Regarding claim 18, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the peptide comprises 5 or fewer substitutions relative to SEQ ID NO: 10 (SmBiT) (column 26, lines 59-67 and table 1 teaches non-luminescent peptides comprising one or more amino acid sequences of table 1, such as SEQ ID NO: 2271, “VTGYRLFEEIL”, which is equivalent to SmBiT).
Regarding claim 19, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. As noted above, SEQ ID NO: 10 does not comprise lysine, however if the applicant is meaning to claim SEQ ID NO: 10, Patent ‘890 further teaches SEQ ID 
If applicant is meaning to claim wherein one or more lysine of SEQ ID NO: 11 are replaced with arginine, Patent ‘890 further teaches wherein one or more lysine of SEQ ID NO: 11 are replaced with arginine (table 6, see SEQ ID NO: 2367, 2417, and 2421).
Regarding claim 20, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the peptide comprises Pep691 (SEQ ID NO: 23) or SmBiT (SEQ ID NO: 10) (column 26, lines 59-67 and table 1 teaches non-luminescent peptides comprising one or more amino acid sequences of table 1, such as SEQ ID NO: 2271, “VTGYRLFEEIL” which is equivalent to SmBiT).

Regarding claim 26, Patent ‘890 in view of Hoang teach all of the elements of the composition of claim 1 as stated above. Patent ‘890 in view of Hoang further teach a method of labeling a biomolecule with a peptide comprising contacting the biomolecule with a composition of claim 1 (Patent ‘890, column 123, lines 5-21 teaches contacting a protein with the non-luminescent peptide composition that has a reactive group), under conditions such that the sulfo-SE group reacts with an amine on the biomolecule (see above reasoning for claim 1; Hoang teaches sulfo-SE group links to primary amine, i.e. amino terminus of peptide).
Regarding claim 28, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 in view of Hoang further teach wherein the 
Regarding claim 29, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the biomolecule is selected from the group consisting of an antigen, an antibody, an antibody fragment, a nanobody, a darpin, a non-antibody protein, a receptor, a ligand, a toxin, a cytokine, a nucleic acid, a nucleoprotein complex, a peptide, an amino acid, a sugar, a drug, and streptavidin (column 18, lines 14-17 and column 151, lines 1-8 teaches the biomolecule can be antigens, proteins, drugs, an antibody, receptors, ligands, and toxins).
Regarding claim 32, Patent ‘890 in view of Hoang teach all of the elements of the composition of claim 1 as stated above. Patent ‘890 further teaches a composition comprising a biomolecule labeled with a peptide of claim 1 (Patent ‘890, column 79, lines 52-61 teaches labeling an antibody, interpreted as the biomolecule, with a non-luminescent peptide which is fused to a reactive group).
Regarding claim 33, Patent ‘890 in view of Hoang teach all of the elements of the composition of claim 32 as stated above. Patent ‘890 further teaches a method comprising: 
(a) contacting the composition of claim 32 with an analyte, wherein the analyte is linked to a complementary polypeptide capable of forming a bioluminescent complex with the peptide on the biomolecule (column 80, lines 47-51 teaches an analyte of interest fused with a complementary subunit, which is capable of forming a bioluminescent complex with the peptide on the biomolecule; claim 7 and column 3, line 49 – column 4, line 5 teach a 
(b) contacting the bioluminescent complex with a substrate for the bioluminescent complex (claim 7; “complement polypeptide that emits a detectable bioluminescent signal in the presence of a substrate”; column 20, lines 58-67 teaches bioluminescent signal is detected in the presence of a substrate); and 
(c) detecting luminescence (column 20, lines 58-67 teaches bioluminescent signal is detected in the presence of a substrate).
Regarding claim 34, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein the analyte is selected from the group consisting of an antigen, an antibody, an antibody fragment, a nanobody, a darpin, a non-antibody protein, a receptor, a ligand, a toxin, a cytokine, a nucleic acid, a nucleoprotein complex, a peptide, an amino acid, a sugar, a drug, and streptavidin (column 18, lines 14-17 and column 151, lines 1-8 teaches the analyte can be antigens, proteins, drugs, an antibody, receptors, ligands, and toxins).

Regarding claim 37, Patent ‘890 in view of Hoang teach all of the elements of the composition of claim 1 as stated above. Patent ‘890 further teaches a composition comprising an analyte labeled with a peptide of claim 1 (Patent ‘890, column 79, lines 52-61 teaches labeling an antibody, interpreted as the analyte, with a non-luminescent peptide which is fused to a reactive group).
Regarding claim 38, Patent ‘890 in view of Hoang teach all of the elements of the composition of claim 37 as stated above. Patent ‘890 further teaches a method comprising: 
(a) contacting the composition of claim 37 with a biomolecule, wherein the biomolecule is linked to a complementary polypeptide capable of forming a bioluminescent complex with the peptide on the analyte (column 80, lines 47-51 teaches a biomolecule is fused with a complementary subunit, which is capable of forming a bioluminescent complex with the peptide on the analyte; claim 7 and column 3, line 49 – column 4, line 5 teach a bioluminescent complex with a second fusion polypeptide comprising a second interaction peptide, interpreted as the biomolecule, and a complement polypeptide);
(b) contacting the bioluminescent complex with a substrate for the bioluminescent complex (claim 7; “complement polypeptide that emits a detectable bioluminescent signal in the presence of a substrate”; column 20, lines 58-67 teaches bioluminescent signal is detected in the presence of a substrate); and 
(c) detecting luminescence, fluorescence, and/or BRET (column 20, lines 58-67 teaches bioluminescent signal is detected in the presence of a substrate).

Regarding claim 41, Patent ‘890 in view of Hoang teach all of the elements of the peptide of claim 1 as stated above. Patent ‘890 in view of Hoang fails to explicitly teach a composition comprising an analyte labeled with a first peptide of claim 1 and a biomolecule labelled with a second peptide of claim 1, wherein the first and second peptides are capable of forming a bioluminescent complex in the presence of a complementary polypeptide.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘890 in view of Hoang to further incorporate the teachings of Patent ‘890 to provide a composition comprising an analyte labeled with a first peptide of claim 1 and a biomolecule labelled with a second peptide of claim 1, wherein the first and second peptides are capable of forming a bioluminescent complex in the presence of a complementary polypeptide. Doing so would utilize known methods and compositions in the art that would have a reasonable expectation of successfully targeting a desired substrate with improved specificity as taught by Patent ‘890.
Regarding claim 42, Patent ‘890 in view of Hoang teach all of the elements of the analyte and biomolecule claim 41 as stated above. Patent ‘890 further teaches a method comprising: 
(a) contacting the analyte and biomolecule of claim 41 with the complementary polypeptide and forming the bioluminescent complex (claim 7 and column 3, line 49 – column 4, line 5 teach a bioluminescent complex with a first fusion polypeptide, interpreted as the 
(b) contacting the bioluminescent complex with a substrate for the bioluminescent complex (claim 7; “complement polypeptide that emits a detectable bioluminescent signal in the presence of a substrate”; column 20, lines 58-67 teaches bioluminescent signal is detected in the presence of a substrate); and 
(c) detecting luminescence (column 20, lines 58-67 teaches bioluminescent signal is detected in the presence of a substrate).
Regarding claim 44, Patent ‘890 in view of Hoang teach all of the elements of the current invention as stated above. Patent ‘890 further teaches wherein one or more of the peptides is a fluorophore or chromophore-conjugated peptide (column 76, lines 46-51 teaches the peptide comprises a fluorophore) and further comprising detecting fluorescence/light and/or BRET from the bioluminescent complex to the fluorophore or chromophore (column 127, lines 43-51 teaches fluorescence, light or BRET is detected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leavell et al. (Leavell et al, “Strategy for Selective Chemical Cross-Linking of Tyrosine and Lysine Residues”, Nov 2004, Journal of the American Society for Mass Spectrometry, 15, 11, p1604-1611) teaches succinimidyl ester labeling and cross-linking reagents with angiotensin I, 
Clave et al. (US 20100221749 A1) teaches a trifunctional reagent composed of biotin, a sulfo-SE group, and a photoreactive site (page 1; paragraph [0005], “Sulfo-SBED”).
Arai et al. (Arai et al., “Demonstration of a Homogeneous Noncompetitive Immunoassay Based on Bioluminescence Resonance Energy Transfer”, 2001, Analytical Biochemistry, 289, 77-91) teaches (Fig. 1) a bioluminescent complex comprising an analyte (VH) linked to a first protein (Trx), a biomolecule (VL) linked to a second protein (Trx), wherein the first and second proteins are capable of forming a bioluminescent complex in the presence of an antigen (Fig. 1). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797